Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7 are currently under examination, wherein claim 4 has been amended and the claim 7 has been newly added in applicant’s amendment filed on May 20, 2022. The specification amendment filed by the applicant on May 20, 2022 has been entered and attached herein.
Status of Previous Rejections
2.	The previous rejections of claims 1-6 under 35 U.S.C. 103 as stated in the Office action dated February 23rd, 2022 have been withdrawn in light of applicant’s amendment filed on May 20, 2022. A new ground of rejection has been established as follows: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsten (US Pub. 2002/0095783 A1) in view of Lee at al. (US Pub. 2005/0170284 A1).
	With respect to claims 1-6, Kirsten (‘783 A1) discloses a solder paste used to solder an IC device to a metallic bond site on a substrate and comprising a solder powder including a variety of solder alloys having lower melting points (e.g. a Sn-58Bi or a Sn-58Bi-2In alloy having a melting point lower than 140oC); and a flux comprising a thermosetting epoxy resin and a silane compound of 3-glycidoxy-propyltrimethocysilane (abstract, paragraphs [0005], [0008], [0015] and [0050]). Kirsten (‘783 A1) does not specify the compound as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silane compound of 3-glycidoxy-propyltrimethocysilane of Kirsten (‘783 A1) with the claimed bistrimethylsilyl malonate in the flux of Kirsten (‘783 A1) with an expectation of success, because silane compounds are functionally equivalent as disclosed by Lee at al. (‘284 A1) (paragraph [0025]). See MPEP 2144.06.
Response to Arguments
4.	The applicant’s arguments filed on May 20, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Kirsten (‘783 A1)’s flux does not contain solder powder which is an essential element of the solder paste of claim 1. In response, the examiner notes that Kirsten (‘783 A1) does disclose a solder paste (paragraph [0008]) comprising a solder powder including a variety of solder alloys (paragraph [0015]) having lower melting points (e.g. a Sn-58Bi or a Sn-58Bi-2In alloy having a melting point lower than 140oC well-known in the art of lower melting solder alloys) and a flux comprising a thermosetting epoxy resin (abstract) and a silane compound of 3-glycidoxy-propyltrimethocysilane (paragraph [0050]).
Second, the applicant argues that there is no motivation to substitute the silane compound of Kirsten (‘783 A1) with the bistrimethylsilyl malonate disclosed by Lee at al. (‘284 A1). In response, the examiner notes that the rejection based on MPEP 2144.06 does not require a motivation for a substitution of elements because these elements are functionally equivalent as disclosed by the prior art. See MPEP 2144.06.
Third, the applicant argues that the solder paste as claimed in claim 1 would not be rendered obvious by the cited reference. In response, see examiner’s responses to applicant’s arguments above. Kirsten (‘783 A1) in view of Lee at al. (‘284 A1) does not have to recognize the effects of including the silane compound as described by the applicant as long as the silane compound is included in the flux of Kirsten (‘783 A1) in view of Lee at al. (‘284 A1).
Fourth, the applicant argues that Kirsten (‘783 A1) in view of Lee at al. (‘284 A1) does not disclose the solder alloy as claimed in claim 5. In response, see examiner’s responses to applicant’s arguments above. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/6/2022